Case 2:17-cv-07639-SJO-KS Document 669-8 Filed 02/09/20 Page 1 of 4 Page ID
                                #:32662




                   EXHIBIT 14
        FILED PUBLICLY PURSUANT TO
        COURT ORDER DATED JANUARY
             30, 2020 (ECF NO. 665)
      Case 2:17-cv-07639-SJO-KS Document 669-8 Filed 02/09/20 Page 2 of 4 Page ID
                                      #:32663




Kite Pharma
Board of Directors
Meeting
March 10th, 2016




                                                                                    Plaintiffs' Trial Exhibit


                                                                                      PX1013
                                                                                    Case No. 2:17-cv-07639 SJO-KS




                                       PX1013.1
      Case 2:17-cv-07639-SJO-KS Document 669-8 Filed 02/09/20 Page 3 of 4 Page ID
                                      #:32664




CEO Introduction

Arie Belldegrun




                                       PX1013.3
           Case 2:17-cv-07639-SJO-KS Document 669-8 Filed 02/09/20 Page 4 of 4 Page ID
                                           #:32665

 CEO Introduction
 2016 - The Year of Kite
• Highlights
   – Timing of public offering
   – Building best commercial
     team
   – US patent office grants IPR
• Challenges
   – Global market headwinds
• Looking to Q2
   – Keep momentum Zuma 1
   – Build out manufacturing
   – Start to prepare the market

         The Team is Focused on Delivering the BLA by Year-End

                                         Kite Confidential                               4



                                            PX1013.4
